UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7188


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTONIO ALFONZO ROGERS, a/k/a Monkey,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:94-cr-00092-FDW-2)


Submitted:    April 2, 2009                   Decided:    April 15, 2009


Before MOTZ and      AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Federal Public Defender, Charlotte, North
Carolina; Matthew Segal, Assistant Federal Public Defender,
Asheville, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonio     Alfonzo       Rogers          appeals       the   district      court’s

order    determining     that        he        is     ineligible         for    a     sentence

modification    pursuant        to        18        U.S.C.     § 3582(c)        (2006),     or

alternatively that the court would deny his motion as a matter

of discretion based upon his post-sentencing conduct.                                  Finding

no reversible error, we affirm on the reasoning of the district

court.      United     States        v.        Rogers,       No.     3:94-cr-00092-FDW-2

(W.D.N.C. June 5, 2008).         We deny Rogers’ motion for appointment

of counsel.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument               would    not    aid   the       decisional

process.

                                                                                      AFFIRMED




                                               2